t c no united_states tax_court greenberg brothers partnership a k a breathless associates richard m greenberg tax_matters_partner et al petitioner v commissioner of internal revenue respondent docket nos filed date cases of the following petitioners are consolidated herewith greenberg brothers partnership a k a lone wolf mcquade associates richard m greenberg tax_matters_partner docket no easy money associates richard m greenberg tax_matters_partner docket no cinema '84 richard m greenberg tax_matters_partner docket no first blood associates richard m greenberg tax_matters_partner docket no under fire associates richard m greenberg tax_matters_partner docket no cinema '85 richard m greenberg tax_matters_partner docket no first blood associates richard m greenberg tax_matters_partner docket no first blood associates richard m greenberg tax_matters_partner docket no first blood associates eugene c lipsky a partner other than the tax_matters_partner docket no pursuant to sec c i r c ps request consistent settlement terms of partnership items with earlier settlement agreements that include concessions pertaining to partnership and nonpartnership_items held a settlement agreement that includes concessions of partnership and nonpartnership_items is not subject_to the consistent settlement provisions under sec_301_6224_c_-3t temporary proced admin regs fed reg date held further sec_301_6224_c_-3t temporary proced admin regs supra is valid thomas e redding and sallie w gladney for participants joseph f long and gerald a thorpe for respondent opinion dawson judge these cases were assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge these consolidated cases are before the court on participating partners' participants motions pursuant to section c for entry of orders compelling respondent to extend offers of consistent settlement unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure or alternatively for entry of decisions reflecting terms of prior settlements the issues are as follows whether under the circumstances participants are entitled to consistent settlement terms pursuant to section c and whether sec_301_6224_c_-3t b temporary proced admin regs fed reg date is valid the relevant facts are not in dispute and may be summarized as follows the partnerships involved in these cases were formed to purchase and exploit the rights to certain films the general partners of these partnerships were richard m greenberg and or a frederick greenberg respondent began an examination a list of the participants is attached to this opinion in an appendix on the partnerships' respective returns for the years in issue the partnerships claimed loss deductions based upon the alleged purchase of various first-run motion pictures the films represent a roster of the famous and forgotten from 1980's cinema the partnerships and their underlying films include inter alia the following greenberg brothers partnership a k a breathless associates the remake of breathless starring richard gere greenberg partnership a k a lone wolf mcquade associates lone wolf mcquade starring chuck norris easy money associates rodney dangerfield and joe pesci starring in easy money cinema '84 james cameron directing arnold schwarzenegger in the terminator horror genre entries the howling ii and return of the living dead first blood associates first blood the initial entry in sylvester stallone's rambo series under fire associates nick nolte and gene hackman starring in under fire and cinema '85 salvador directed by oliver stone and starring james woods and james belushi and at close range starring sean penn and christopher walken of the partnerships at some point in the mid-1980's as part of a national project focusing on the various partnerships of the greenberg brothers the schedule below sets forth the specific dates on which respondent issued notices of final partnership administrative adjustments fpaa's determining adjustments to partnership items for each of the partnerships partnership partnership docket no taxable years fpaa date petition date greenberg breathless greenberg lone wolf easy money associates cinema '84 first blood associates under fire associates cinema '85 first blood associates first blood associates first blood associates date date date date date date date date date date date date date date date date date date date date it is undisputed that the petitions were timely filed and the requests for consistent settlement terms were timely made in these cases with the exception of docket no at the time the petitions were filed in these cases each partnership's principal_place_of_business was located at greenwich connecticut at the time the petition was filed in docket no that partnership was in dissolution the partnership's principal_place_of_business during its winddown period was located in new york new york each of the settlement agreements with which participants seek consistent settlement was entered into and effective on date the original settlement agreement each original settlement agreement is contained on a closing_agreement on final_determination covering specific matters form_906 and the essential provisions excluding the names of each partnership the names of the settling partners the partnership taxable years involved and the actual dollar amounts contributed to each partnership are identical among the key provisions of the various original settlement agreements are the following no adjustment to the partnership items shall be made for the taxable years in issue for purposes of this settlement the taxpayers are entitled to claim their distributive_share of the partnership losses for the years in issue only to the extent they are at risk under i r c sec the taxpayers amount_at_risk for the years in issue is their capital_contribution to the partnership the taxpayers are not at risk under i r c sec for any partnership notes entered into by the partnership to acquire rights in the motion picture whether or not assumed by the taxpayers any losses disallowed under this agreement are suspended under i r c sec such suspended losses may be used to offset the taxpayers pro_rata share of any income earned by the partnership and or other income in accordance with the operation of i r c sec pursuant to section c participants timely requested consistent settlement terms respecting partnership items of the partnerships participants seek to avail themselves of paragraph one of the original settlement agreement without being bound by the burdens of the at risk provisions set forth in the remaining paragraphs respondent has refused to extend offers of settlement terms to participants under these circumstances tefra--partnership and nonpartnership_items discussion the parties agree that the partnerships are subject_to the audit and litigation procedures of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 the principal purpose behind tefra is to provide consistency and reduce duplication in the treatment of partnership items by requiring that they be determined in a unified proceeding at the partnership level 87_tc_783 h conf rept pincite 1982_2_cb_662 see also 40_fedclaims_828 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs partnership items also include each partner's proportionate share of the partnership's liabilities including determinations with respect to the amount as we understand at least until these cases were submitted respondent was still offering the settlement to partners who were willing to accept all of the settlement terms of the liabilities and whether the liabilities are nonrecourse sec_301_6231_a_3_-1 proced admin regs a nonpartnership item is an item which is or is treated as not a partnership_item sec_6231 an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 see also n c f energy partners v commissio89_tc_741 sec_301_6231_a_5_-1t a temporary proced admin regs fed reg date the determination of a partner's amount_at_risk with respect to partnership liabilities personally assumed is an affected_item 99_tc_298 sec_301_6231_a_5_-1t c temporary proced admin regs fed reg date while there are partnership_item components to the at risk calculation that affect that determination at the partner level the determination of amounts at risk by individual partners is not a partnership_item hambrose leasing v commissioner supra pincite sec_301_6231_a_3_-1 proced admin there are two types of affected items those requiring factual determinations to be made at the partner level and a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items n c f energy partners v commissio89_tc_741 for example paragraph six of the original settlement agreement refers to the suspension of losses under sec_465 and carried forward to future years regs it follows therefore that the determinations of the amounts at risk with respect to partnership liabilities are also nonpartnership_items within the meaning of sec_6231 accordingly for purposes here we refer to paragraph one of the original settlement agreement as the settlement of the partnership items provision and the remaining paragraphs referring to at risk as nonpartnership_items settlement provisions tefra--consistent settlement the present dispute involves section c and sec_301_6224_c_-3t temporary proced admin regs fed reg date section c provides in part other partners have right to enter into consistent agreements --if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year the secretary shall offer to any other partner who so requests settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement in construing section c our task is to give effect to the intent of congress we begin with the statutory language which is the most persuasive evidence of the statutory purpose no court has yet ruled upon the effect of sec c and sec_301_6224_c_-3t temporary proced admin regs fed reg date see eg 56_f3d_686 5th cir 40_fedclaims_828 110_tc_153 h graphics access ltd partnership v commissioner tcmemo_1992_345 310_us_534 107_tc_116 the plain meaning of statutory language ordinarily is conclusive 489_us_235 if a statute is silent or ambiguous we turn to legislative_history to ascertain congressional intent 481_us_454 peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir section c requires that the settlement agreement forming the basis for the request for consistent settlement terms must be a settlement agreement with respect to partnership items the statute otherwise imposes no conditions upon those settlement agreements that may be subject_to requests for consistent settlement terms on the other hand the parameters of what constitutes a settlement agreement for purposes of section c are not statutorily defined reference to the spartan legislative_history on settlement agreements in tefra proceedings is unilluminating as the conference_report evinces even where the statutory language appears to be clear we are not precluded from consulting legislative_history 310_us_534 107_tc_116 no particular congressional intent as to the nature of consistent settlementsdollar_figure under section k however the secretary shall prescribe such regulations as may be necessary to carry out the purposes of subchapter_c the tefra provisions regulations under section c were proposed on date see fed reg date pursuant to the authority of sections k and t d 1987_1_cb_325 temporary regulations identical to the proposed_regulations were promulgated shortly thereafter sec_301_6224_c_-3t temporary proced admin regs fed reg date provides in pertinent part sec c -3t consistent settlements temporary -- a in general if the service enters into a settlement agreement with any partner with respect to partnership items the service shall offer to any other partner who so requests settlement terms which are consistent with those contained in the settlement agreement entered into b requirements for consistent settlements consistent settlement terms are those based on the same determinations with respect to partnership items settlements with respect to partnership items shall be self- contained thus a concession by one party with respect to a the conference_report simply notes in passing the secretary must offer to any partner who so requests settlement terms that are consistent with the settlement with any other partner h conf rept pincite 1982_2_cb_600 sec_7805 generally provides that the secretary shall prescribe all needful rules and regulations for the enforcement of this title partnership_item may not be based upon a concession by the other party with respect to a nonpartnership item settlements shall be comprehensive that is a settlement may not be limited to selected items the requirement for consistent settlement terms applies only if-- the items were partnership items for the partner entering into the original settlement immediately before the original settlement and the items are partnership items for the partner requesting the consistent settlement at the time the partner files the request emphasis supplied participants interpret settlements in the regulation as referring only to the consistent settlement terms of partnership items they maintain that paragraph one of the original settlement agreement constitutes a settlement agreement with respect to partnership items for purposes of the consistent settlement provisions and request settlement in accord with paragraph one this interpretation of sec_301_6224_c_-3t b temporary proced admin regs fed reg date is nothing more than semantical sophistry and would have us read out of the regulation the requirement that a settlement agreement for consistent settlement purposes cannot be based on concessions of nonpartnership_items and that a settlement may not be limited to selected items where as here a settlement agreement contains interrelated provisions which reflect concessions of partnership and nonpartnership_items the temporary_regulation provides that such original settlement agreements are not subject_to the consistent settlement provision of section c participants argue in the alternative that the regulation is invalid insofar as it adds restrictions that are inconsistent with section c in 467_us_837 the supreme court set forth the following analysis if the court determines congress has not directly addressed the precise question at issue the court does not simply impose its own construction on the statute as would be necessary in the absence of an administrative interpretation rather if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute fn refs omitted we have already concluded that the statute is silent as to the scope of consistent settlements under the chevron analysis the question remains whether the requirements in sec_301 c - 3t temporary proced admin regs supra are a permissible construction of the statute chevron u s a inc v natural_resources defense council inc supradollar_figure as a general proposition temporary regulations are accorded the same weight as final regulations peterson marital trust v commission78_f3d_795 2d cir affg 102_tc_790 89_tc_765 in judging the validity of a temporary_regulation we employ the same analysis as that applied to a final_regulation 105_tc_227 a legislative_regulation which is issued pursuant to a specific congressional delegation to the secretary is entitled to greater deference than an interpretive regulation which is promulgated under the general rulemaking power vested in the secretary by sec_7805 peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir participants concede that sec_301_6224_c_-3t temporary proced admin regs supra is legislative in character and we accord the regulation the highest level of judicial deference viz we are not to invalidate the regulation unless it is arbitrary capricious or manifestly contrary to the statutedollar_figure chevron u s a inc v natural_resources defense council inc supra pincite see also 62_f3d_48 2d cir to be valid sec_301_6224_c_-3t b temporary proced admin regs supra need not be the only or even the best construction of section c see atlantic mutual ins co v commissioner u s ___ 118_sct_1413 date the supreme court has stated that a reviewing court participants' opening brief regarding the consistent settlement issues states as follows treas reg sec c -3t b is a legislative_regulation promulgated pursuant to respondent's sic grant of authority in sec k even under the less deferential standard of review applicable to interpretive regulations we would conclude that the regulation is valid cf 7_f3d_447 5th cir affg 99_tc_180 need not conclude that the agency construction was the only one it permissibly could have adopted to uphold the construction or even the reading the court would have reached if the question initially had arisen in a judicial proceeding chevron u s a inc v natural_resources defense council inc supra pincite n citations omitted in promulgating regulations the secretary has the discretion to formulate rules not found in the statute supplementation of a statute is a necessary and proper part of the secretary's role in the administration of our tax laws 105_tc_234 affd per curiam 87_f3d_43 2d cir 'the power of an administrative agency to administer a congressionally created program necessarily requires the formulation of policy and the making of rules to fill any gap left implicitly or explicitly by congress ' chevron u s a inc v natural_resources defense council inc supra pincite quoting 415_us_199 sec_301_6224_c_-3t temporary proced admin regs supra is consistent with the tefra goal of promoting the uniform adjustment of partnership items h conf rept pincite 1982_2_cb_662 see maxwell v commissioner t c pincite it furthers this goal by ensuring the integrity of those original settlement agreements with which requests for consistent settlement terms may be made the regulation accomplishes this through two requirements first the settlement of partnership items must be self-contained ie not premised upon the settlement of nonpartnership_items and second an original settlement must determine all partnership itemsdollar_figure sec_301_6224_c_-3t b temporary proced admin regs fed reg date the instant cases afford a prime example of the mischief that the temporary_regulation aims to curtail if as participants argue paragraph one of the original settlement agreements may be the subject of a consistent settlement agreement then they are entitled to receive consistent treatment only with respect to this provision through their request under section c in essence participants seek to extract the benefits from paragraph one and disregard the burdens from the other provisions of the original settlement agreements although cloaked beneath the mantle of consistent settlement what participants actually seek are settlements that are inconsistent with those received by other partners a mechanism exists by which a settlement agreement may be effected so as to comply with the requirements of the temporary_regulation the court takes notice of the fact that respondent has utilized form 870-l ad settlement agreement for partnership adjustments and affected items to settle adjustments with individual partners the form contains two separate and distinct parts part one is used to settle partnership items while part two is used to settle nonpartnership and affected items see eg 37_fedclaims_727 participants attempt to place these cases within the realm of those decisions in which courts have invalidated treasury regulations although it is well settled that respondent may not usurp the authority of congress by adding restrictions to a statute which are not there 78_tc_523 participants' reliance on this line of authority is misplaced in each of the cases cited by the participants a regulation was invalidated either because it directly conflicted with an unambiguous statutory provision or because it was inimical to the clear congressional mandate set forth in the pertinent legislative historydollar_figure as previously see eg 455_us_16 the legislative_history of sec_1563 resolves any ambiguity in the statutory language and makes it plain that sec_1_1563-1 is not a reasonable statutory interpretation 298_us_441 where as in this case the provisions of the act are unambiguous and its directions specific there is no power to amend it by regulation jackson family_foundation v commissioner 97_tc_534 affd 15_f3d_917 9th cir there is simply no statutory basis for the regulation holding that sec_1_863-1 income_tax regs contradicts the clear and unambiguous language of sec_863 97_tc_30 affd without published opinion 70_f3d_1282 10th cir 80_tc_252 we find sec_992 to be unambiguous in our view there is no statutory authority for the 'paid-in' capital requirement set forth in sec_1_992-1 income_tax regs 78_tc_523 the regulation adds restrictions to the statute that are not there and the regulation is out of 'harmony' with the statute's origin and purpose respondent's interpretation of sec_103 is at odds with the legislative_history and the totality of the circumstances surrounding the enactment continued discussed here there is neither an unambiguous specific statutory directive nor any specific evidence in the legislative_history as to the congressional intent behind the consistent settlement provisions in sum sec_301_6224_c_-3t b temporary proced admin regs supra harmonizes with section c and the broader legislative purpose behind tefra and we conclude that the regulation constitutes a permissible interpretation of the statute accordingly we uphold the validity of the regulation as neither arbitrary capricious nor manifestly contrary to the statute see chevron u s a inc v natural_resources defense council u s at dollar_figure continued of sec_103 77_tc_656 affd 692_f2d_128 d c cir 76_tc_423 we find the statute clear and unambiguous and respondent has no power to promulgate a regulation adding provisions that he believes congress should have included participants argue that respondent provided them with the necessary information regarding each of the original settlement agreements fully aware that participants sought the information for the purpose of making requests for offers of consistent settlement terms therefore participants suggest that respondent should be estopped from now claiming that the original settlement agreements are not subject_to requests for consistent settlement terms equitable_estoppel is a judicial doctrine that precludes a party from denying that party's own acts or representations which induced another to act to his or her detriment 98_tc_695 equitable_estoppel is to be applied against respondent only 'with utmost caution and restraint ' id pincite quoting estate of emerson v continued to reflect the foregoing an appropriate order will be issued continued commissioner 67_tc_612 the burden_of_proof is on the party claiming estoppel against the government rule a hofstetter v commissioner supra pincite a key element required for an estoppel is reasonable reliance on the acts or statements of the one against whom estoppel is claimed 104_tc_13 affd 140_f3d_240 4th cir hofstetter v commissioner supra pincite although respondent provided participants with information about the original settlement agreements participants were not entitled to rely upon this information as a legal guaranty from respondent that such settlement agreements would fit squarely within the requirements of sec c and the temporary_regulation moreover even if participants did so rely their reliance was not reasonable thus participants have not shown that estoppel applies against respondent appendix partnership docket no participants greenberg brothers partnership a k a breathless associates-- greenberg brothers partnership a k a lone wolf mcquade associates-- easy money associates--29878-91 cinema '84--621-92 john m kash gerald n and margie l cooper helen maude l shepler jack and shirlee pines james d and mary kay hudson dale c and sarah l hudson margaret a hudson dennis c and kellie s hudson john a and maria a barnett wilderness village properties lyman f bush robert g wekell murray d and bonnie b nelson warren a secord richard k baker edwin a jr and karin m locke dick e and janet r jones shirley m and lois b wekell herman m and gloria r nirschl stephen o and lynn m roberts william h bratton james a and patricia a grever robert a mandich william m and rose marie wagner douglas c and robin t larson william edward duncan albert louis wade jr david d joyce n fagerland henry w and patricia d bates charles w and naomi j yett george r blitch lynn f cassidy ronald braunschweig friar tuck partners lyman f bush c william and charlotte i clay edwin a jr and karin m locke dick e and janet r jones mohan s and kalyani phanse jack and shirley pines john m and mary d kash henry j and shirlene romain tommy s shelton raymond and develya cox jeffrey dubnow stephanie lite francis dan and mary day whitehurst james s greenwood first blood associates--623-92 and under fire associates--3968-92 cinema '85--4432-92 kenneth g and patricia gamble jerry r and marlynne olson roger a and rebecca m myklebust richard j and patricia panicco karl e epstein charles and jane osborn joe a clements joseph e and bernice l goodwin don r and patsy a slaughter charles w and collette l russell vincent l and marilyn l mogas hurdle h jr and frances j lea william l green thomas l and lynda l arnold lance h and franzel s bondy david d and betty a maytag glenna goodacre louis f jr and cynthia b wood william h bratton charles s and julie filleman richard k baker ronald and elaine altman barry j macneal michael j and jo ann scarfia stephen o and lynn m roberts thomas m nixon louis d cross c william and charlotte i clay charles w and collette l russell howard w and carole l neuner jack p mccarthy roger a and rebecca m myklebust thomas l and miriam holt paul e and kathleen a weaver wallace and maria steinberg william a newman karl e epstein lawrence c board only as to the motion for entry of order to compel respondent to extend offers of consistent settlement filed in each of the first blood associates cases
